DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/02/2022 amended claims 21, 22, 28-31, 33, 35, 39 and 40.  Claims 21-25 and 27-40 are pending and rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 20060221617 A1) in view of Pachler (US 20120061709 A1).
Regarding claim 21, Chien teaches a plug-in LED night light having a light source, comprising: an LED light main housing (Fig. 8-9) at least one side, top, or bottom light housing that is movable relative to the main housing (Fig. 8-9); and at least one light source having a plurality of chip or dice LEDs ([0031]), for changing lighting effects on the illumination areas, arranged on at least one of main light housing, and the at least one side, top, or bottom light housing (Fig. 8-9), wherein the LED night light is connected with an AC power source by prongs and through at least one of a built-in AC-to-DC circuit, an integrated circuit, at least one of a sensor and switch, and a controller to trigger or control the at least one COB to provide desired light functions for indoor or outdoor applications ([0015]).  
Chien does not teach the LED being a COB light source having a plurality of chips directly sealed within a coating material for eliminating a spotlight of the LED and obtain an area of substantially uniform light emission from a COB unit surface or area.
Pachler teaches a COB light source having a plurality of chips directly sealed within a coating material for eliminating a spotlight of the LED and obtain an area of substantially uniform light emission from a COB unit surface or area ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Regarding claim 22, Chien further teaches the side, top, or bottom light housing that is rotatable relative to the main housing and at least one light source is respectively fitted on each of: a) light main housing, and b) the side, top, or bottom light housing (Fig. 8-9). 
Regarding claim 23, Chien further teaches wherein the LED night light has an additional built-in LED light source, that is at least one of a multiple color LED, a plurality of color LEDs, or a COB light source having different colors ([0031], [0032]).  
Regarding claim 24, Chien further teaches wherein the LED night light includes at least one of a sensor, motion sensor, photo sensor, vibration sensor, heat sensor, and power fail detector to trigger the light sources to provide the desired light functions ([0032], [0036]).  
Regarding claim 25, Chien further teaches wherein the at least one light source has at least one of a predetermined shape, size, brightness, color combination, lumens, and/or coating colors.  
Regarding claim 26, Chien further teaches wherein the LED light further includes at least one side, top, or bottom light that is built-in or separate from the COB main housing and that is fixed, tiltable, rotatable, or angle-adjustable light (Fig. 8-9).  
Regarding claim 27, Chien further teaches wherein the LED night has at least one function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function ([0032]); (iv) a power fail, emergency, or evacuation function; (v) a motion sensor and/or photosensor function; (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions ([0032], [0064]); and  (vii) at least one trigger function controlled by an integrated circuit, wireless system, or wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, with a downloaded app.  
Regarding claim 28, Chien further teaches a plug-in LED night light having at least one of a top, bottom, and side light, comprising: at least one LED unit having a plurality of chip or dice LEDs (A8X/A9X; [0031]), for changing lighting effects on the illumination areas, fitted into a main housing to offer surface or area illumination (Fig. 9); a main housing (Fig. 9) that plugs into a wall outlet; and at least one separate side, top, or bottom light (A9X/A8X) assembled to the main housing (Fig. 9), wherein each said side, top, or bottom light unit that is fixed, rotatably, or tiltably assembled to the main housing (Fig. 9; [0057]) configured to enable the night light to illuminate more than one area (Fig. 9), and wherein the LED night light is powered by a built-in battery directly without a charging base or tray, or input DC power from an external AC-DC circuit transformer, or DC power source by a separate USB or connector wire or a AC powered night light having at least two prongs to plug into an AC outlet (Fig. 9).
Chien does not teach a COB light source having a plurality of chips directly sealed within a coating material for eliminating a spotlight of the LED and obtain substantially uniform light emission from a coated surface or area of the COB unit.
Pachler teaches a COB light source having a plurality of chips directly sealed within a coating material for eliminating a spotlight of the LED and obtain substantially uniform light emission from a coated surface or area of the COB unit ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Regarding claim 29, Chien further teaches wherein the main housing and/or the separate side, top, or bottom light is configured to be activated by a photo sensor and motion sensor to emit light to one or more areas, wherein the night light is further configured enable adjustment of parts or a housing to adjust or change an illumination direction or area by rotating or adjusting an angle of prongs (Fig. 9).  
Regarding claim 30, Chien further teaches wherein (a) the main housing, and (b) the separate side, top, or bottom light unit, each has at least one COB unit or at least one LED having light functions selected from (1) a motion sensor light, (2) a dimmable light, (3) a high-low brightness light ([0030]), (4) a wireless, IR, RF, or Wi-Fi control light, (5) a power fail light.
Regarding claim 31, Chien further teaches wherein at least one of the main housing (A8X/A9X) and the separate top, bottom, side light unit (A9X/A8X) is incorporated with an integrated circuit and has at least one function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function; (iv) a power fail, emergency, or evacuation function or illumination; (v) a motion sensor and/or photosensor function; and (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions ([0057]).  
Regarding claim 32, Chien further teaches wherein at least one of (a) the LED unit, and (b) the side, top, or bottom light includes at least one of an integrated circuit, switch, wireless, IR or RF system, and wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, and/or a downloaded to app ([0030]-[0032]).  
Regarding claim 35, Chien teaches a LED light having at least one angle-adjustable top, bottom, or side light linkable by a wire or connecting piece, comprising: at least one main light (A8X/A9X; [0031]) to emit light beams to an area; and at least a separate side, top, or bottom light unit (A9X/A8X) linkable with and movable relative to the main housing by a frame, rack, housing or connecting piece (Fig. 9); wherein at least one of the main light and the top, bottom, or side light including a light source; at least one adjustable angle construction (Fig. 8-9) to change a position of a housing (a74/a81) of the at least one side, top, or bottom light to change a position, angle, or orientation of the housing and change a light emitting direction or location of the side, top, or bottom light, wherein the light is a plug-in outlet light is powered by (A) an AC power source (Fig. 9; [0030], [0048]) that supplies power through a built-in or outside transformer (from power station); or (B) an outside DC source that supplies power through a separate USB or connector wire without a rechargeable tray or built-in battery or rechargeable battery connected through an input USD port or a female receiving port, for indoor or outdoor application and including a part selected from circuitry, an AC-to-DC circuit, at least one of a sensor and a switch, a wireless control system, WiFi, an IR or RF controller, a Z-way, ZigBee, or Bluetooth controller, and a downloaded app, a phto and/or motion sensor, a power fail system, a dimmer switch, a brightness setting or adjusting system, a function changing system ([0030]-[0032]; Fig. 9), and wherein the light source or an LED light source has illumination functions selected from brightness, color temperature, color selection, and color changing or mixing ([0032], [0036], [0057]). 
Chien does not teach a COB light source.
Pachler teaches a COB light source ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Regarding claim 36, Chien further teaches a plug-in LED light having at least one angle-adjustable top or bottom or side light as claimed in claim 35, wherein the LED light source includes light source units being a single color, changeable color, or multiple color light source beam ([0031], [0032], [0057]).  
Regarding claim 37, Chien further teaches the separate side, top, or bottom light has an adjustable angle of from zero degrees to 360 degrees (Fig. 8-9).  
Regarding claim 38, Chien further teaches the main light or separate side, top, or bottom light has a function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function; (iv) a power fail, emergency, or evacuation function; (v) a motion sensor and/or photosensor function; (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions; and (vii) a trigger function controlled by an integrated circuit, wireless system, or wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, and/or a downloaded to an app ([0057]).  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Pachler and in further view of Wu (US 20100101924 A1).
Regarding claim 33, neither Chien nor Pachler teaches each of the main housing and the separate side, top, or bottom light has a built-in camera system to capture photo, image, and/or audio digital data.  
Wu teaches the nigh light having a built-in camera system to capture photo, image, and/or audio digital data ([0046]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien and Pachler with Wu; because it allows occupancy sensing ([0046]).

Claims 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Pachler and in further view of Meyer (US 20090154148 A1).
Regarding claim 34, Chien does not explicitly teach the main housing or separate side, top, or bottom light having a USB charger function and/or a USB power bank function through a USB port to (1) supply DC to other products, and/or (2) input the DC power to the COB night light.
Meyer teaches a portable light includes at least one female USB receiving port to receive DC power from a USB male-plug wire connected with a DC power source ([0062], [0065], [0071], [0195]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien and Pachler with Meyer; because it provides an extra power source for the lighting device.
Regarding claim 39, Chien further teaches a DC powered LED light having geometric shape, comprising: at least one main light (A8X/A9X; [0031]) and separate top, bottom or side light unit (A9X/A8X) , each having at least one LED light source to emit light beams to a predetermined area; at least one adjustable angle construction (Fig. 8-9) to change an orientation of the separate top, bottom, or side unit relative the main light, and therefore light beam emitting direction of the separate top, bottom, or side light unit, wherein the LED light includes at least one of circuitry, an integrated circuit, a dimmer switch, a camera system, a wired or wireless transmitting system, a USB port for output or input power, a wireless control system, WiFi, an IR or RF controller, a Z-way, ZigBee, or Bluetooth controller, and a downloaded app, for controlling the at least one LED light source unit ([0030]-[0032]), and wherein the LED light is triggered by at least one of motion sensor, switch power fail detector, photosensor, and wire or wireless controller, to control one are more functions, effects, location, brightness, color temperature, color selection, and color changing ([0032], [0036], [0057]).  
Chien does not teach a COB light source.
Pachler teaches a COB light source ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Neither Chien nor Pachler teaches the COB light powered by a built-in (1) rechargeable battery connected through at least one female receiving port of the LED light to receive input DC power by a male-plug of a wire that is connected with (1) an external DC power source or an outside AC-to-DC circuit or transformer, or (2) a battery.
Meyer teaches a portable light powered by a built-in (1) rechargeable battery connected through at least one female receiving port of the LED light to receive input DC power by a male-plug of a wire that is connected with (1) an external DC power source or an outside AC-to-DC circuit or transformer, or (2) a battery (Fig. 1-51).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien and Pachler with Meyer; because it provides an extra power source for the lighting device.
Regarding claim 40, Chien further teaches the main light or the separate side, top, or bottom light has at least one function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function; (iv) a power fail, emergency, or evacuation function; (v) a motion sensor and/or photosensor function; (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions; and (vii) a function controlled by an integrated circuit, wireless system, or wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, and/or a downloaded to an app ([0057]).

Response to Arguments
Applicant's arguments with respect to claim 21 and 39 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 21, applicant/s argue, 
This rejection is respectfully traversed on the grounds that the Chien and Pachler publications, whether considered individually or in any reasonable combination, fail to disclose or suggest a plug-in COB night light, as claimed, with: 
an AC power source and both a main housing and a side, top, or bottom housing that is movable relative to the main housing, as recited in independent claims 21 and 35, 
COB light units in each of the main housing and side, top, or bottom housings as recited in claim 22, and/or 
a COB light with main and side, top, or bottom light unit, in which the COB light unit is located in the relatively movable side, top, or bottom unit as recited in independent claim 28. 
The Chien publication discloses an LED night light with a liquid filled container that is illuminated by a DIP LED. There is no suggestion of a COB night light in which a side, top, or bottom housing or light unit is movable relative to a main housing or light, as recited in claims 21 and 35, much less one in which the COB unit is located in the movable light unit as recited in claim 28. 
The deficiencies of the Chien publication are not made up for by the Pachler publication, which discloses an "LED module" with an optical element arranged on top of an "LED chip." The optical element is in the form of a "silicone hemisphere filled with phosphor material" that converts directional light emitted by the LED chip into omnidirectional emissions from the phosphor. Again, there is no suggestion of a COB night light in which a side, top, or bottom housing or light unit is movable relative to a main housing or light.  (Remarks; p. 10-11).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882